              Case 1:19-cv-10219-PBS Document 77 Filed 08/02/21 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS


Leonitus Jabir Bey
Plaintiff

                    v.
                                             CIVIL ACTION NO.      19cv10219- PBS
David Allen Pender
Defendant


                                         JUDGMENT IN A CIVIL CASE

                         .

  XX        Jury Verdict. This action came before the court for a trial by jury. The issues have been tried
            and the jury has rendered its verdict.


            Decision by the Court. This action came to trial or hearing before the Court. The issues have
            been tried or heard and a decision has been rendered.

            IT IS ORDERED AND ADJUDGED:

            -Judgment is hereby entered for the Defendant.




                                                             Robert M . Farrell
                                                             Clerk of Court

                                                             /s/ Maryellen Molloy
                                                             Deputy Clerk
Dated: 8/2/2021




[jgm.]
